USCA4 Appeal: 18-4400      Doc: 56         Filed: 02/09/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 18-4400


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        BANGO BENJAMIN ENYINNAYA,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Louise W. Flanagan, District Judge. (5:17-cr-00055-FL-1)


        Submitted: January 31, 2022                                       Decided: February 9, 2022


        Before WILKINSON, NIEMEYER, and RICHARDSON, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: G. Alan Dubois, Federal Public Defender, Eric Joseph Brignac, Chief
        Appellate Attorney, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
        Carolina, for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-
        Parker, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 18-4400       Doc: 56          Filed: 02/09/2022      Pg: 2 of 3




        PER CURIAM:

               Bango Benjamin Enyinnaya pleaded guilty, without a plea agreement, to possessing

        a firearm and ammunition as a convicted felon, in violation of 18 U.S.C. § 922(g)(1). The

        district court sentenced Enyinnaya under the Armed Career Criminal Act (ACCA), 18

        U.S.C. § 924(e), to the statutory mandatory-minimum term of 180 months’ imprisonment.

        On appeal, Enyinnaya argues that the district court erred by classifying him as an armed

        career criminal and that his § 922(g) conviction is invalid in light of Rehaif v. United States,

        139 S. Ct. 2191 (2019). We affirm.

               First, Enyinnaya argues that the district court erred by finding that his prior

        convictions for North Carolina breaking or entering qualified as violent felonies under the

        ACCA because the “building” element of North Carolina breaking or entering is broader

        than that of generic burglary. However, as we recently explained, this argument is

        foreclosed by our decision in United States v. Mungro, 754 F.3d 267, 272 (4th Cir. 2014).

        See United States v. Dodge, 963 F.3d 379, 382-84 (4th Cir. 2020), cert. denied, 141 S. Ct.

        1445 (2021). We therefore conclude that the district court did not err by finding that North

        Carolina breaking or entering qualifies as a violent felony under the ACCA.

               Enyinnaya next argues that his § 922(g) conviction is invalid because the indictment

        did not charge each element of the offense and the district court did not advise him during

        the plea hearing that the Government was required to prove that he knew he belonged to

        the relevant category of persons barred from possessing a firearm. Because Enyinnaya did

        not raise this argument before the district court, our review is for plain error. Greer v.

        United States, 141 S. Ct. 2090, 2096-97 (2021). As the Supreme Court recently explained,

                                                       2
USCA4 Appeal: 18-4400       Doc: 56          Filed: 02/09/2022    Pg: 3 of 3




        to obtain relief based on a Rehaif error on plain error review, a defendant must demonstrate

        that “there is a reasonable probability that he would not have pled guilty” had the district

        court “correctly advised him of the mens rea element of the offense.” Id. at 2097 (internal

        quotation marks omitted). Enyinnaya makes no such argument on appeal; rather, he has

        never “argued or made a representation that [he] would have presented evidence . . . that

        [he] did not in fact know [he was a] felon[] when [he] possessed firearms” if the district

        court had informed him of that element of the offense. Id. at 2098. Accordingly, we

        conclude that he is not entitled to relief.

               We therefore affirm the district court’s judgment. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                      3